453 F.2d 753
Santi JARUTIRASARN, Petitioner,v.George K. ROSENBERG, District Director, Immigration andNaturalization Service, Respondent.
No. 71-1505.
United States Court of Appeals,Ninth Circuit.
Feb. 7, 1972.

Otto F. Swanson (argued), Los Angeles, Cal., for petitioner.
Rex Heeseman Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Frederick M. Brosio, Jr., Chief, Civil Div., Los Angeles, Cal., Joseph Surreck, Regional Counsel, I & NS, San Pedro, Cal., Stephen Suffin, I & NS, San Francisco, Cal., L. Patrick Gray, III, Asst. Atty. Gen., Civ., Div., U. S. Dept. of Justice, Washington, D. C., for respondent.
Before CHAMBERS, JERTBERG and ELY, Circuit Judges.
PER CURIAM:


1
The court adopts the government's alternative suggestion and remands the cause to the Immigration and Naturalization Service so that it may exercise its discretion as to whether the petitioner's application for permanent residence should be granted.